Citation Nr: 0330808	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's disability compensation benefits were 
properly reduced to a 10 percent rate effective February 15, 
2000 as a result of his incarceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1977.

This case comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in June 2002.  He failed to appear for 
this hearing and did not request a postponement.  The Board 
will therefore proceed as if the veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2003). 

The veteran's absence was undoubtedly due to his 
incarceration.  The record shows that his representative 
anticipated this problem prior to the scheduled hearing and 
notified the RO in May 2002 that a statement in support of 
his claim would be submitted in the event he could not 
appear for this hearing.  The representative thereafter 
prepared written argument in support of his claim in the 
form of a Statement of Representative in Appeals Case (VA 
Form 646) in July 2002 and an Appellant's Brief which was 
submitted directly to the Board in October 2003.

There are no other issues on appeal before the Board at this 
time.  The record shows that a claim seeking waiver of 
overpayment of compensation benefits created as a result of 
the veteran's incarceration was resolved in his favor and 
that a claim seeking entitlement to an increased rating for 
his service-connected low back disability was not timely 
perfected on appeal to the Board.




FINDINGS OF FACT

1.  The veteran is service connected for low back and 
tinnitus/bilateral hearing loss disabilities, rated as a 
combined 40 percent.  This combined rating has been in 
effect since March 1994.

2.  The veteran was incarcerated in a state prison on 
December 17, 1999 on a felony conviction.

3.  In March 2000, the RO received notice that the veteran 
had been incarcerated on a felony conviction since December 
1999.  Later that same month, the RO notified the veteran 
that it proposed to reduce his compensation benefits to 10 
percent based on his incarcerated status on a felony 
conviction.

4.  In May 2000, the RO notified the veteran that payment of 
his compensation benefits would be reduced to a 10 percent 
rate effective from his 61st day of incarceration.


CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to disability 
compensation benefits in excess of a 10 percent rating from 
the 61st day of his incarceration until his release from 
prison.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2003).

2.  The veteran's compensation benefits were properly 
reduced to the 10 percent rate, effective February 15, 2000, 
based upon his incarceration.  38 C.F.R. §§ 3.105(h), 3.665 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the veteran of the evidence 
needed to substantiate his claim or to assist him in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is despositive 
of the claim"].  In the instant case, the pertinent facts 
are not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding the reduction of disability compensation benefits 
based on his incarceration for a felony conviction.  In this 
regard, the Court also has held that VA has no further duty 
to notify a claimant of the evidence needed to substantiate 
a claim, or to assist in obtaining evidence, if there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran has been provided with 
pertinent law and VA regulations in the September 2000 
statement of the case regarding the issue to be decided 
herein.  In addition, over the course of this appeal the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this issue.  As noted in 
the Introduction, he failed to report for a personal hearing 
which was scheduled at the RO at his request.  

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent law and regulations

Compensation payable during incarceration

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid disability 
compensation in excess of the amount payable under 
subsection (a) of 38 U.S.C.A. § 1114 beginning on the 61st 
day of incarceration.  See 38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. § 3.665 (2003).  The amount payable for wartime 
disability compensation under 38 U.S.C.A. § 1114(a) is 10 
percent.

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part, see 68 Fed. Reg. 34542 (June 10, 2003), but 
these amendments have no relevance to the particular facts 
in this case - rules governing reduction of benefits for 
fugitive felons.  Accordingly, it is not necessary for the 
Board to have separate findings of fact, conclusions of law 
and statements of reasons or bases applying both the pre- 
and post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. 
Reg. 34532 (May 30, 2000) [General Counsel held that unless 
it is clear from facial comparison, separately apply the 
pre-amendment and post-amendment version to determine which 
version is more favorable].



Rating reduction action - due process requirements

Applicable VA regulations stipulate that where a reduction 
or discontinuance of benefits is warranted by reason of 
information received concerning income, net worth, 
dependency, or marital or other status [which the Board 
observes would include a veteran's incarceration on 
conviction of a felony], a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that the benefits should be continued at their present 
level.  Unless otherwise provided in paragraph (i) of this 
section [not relevant to the facts in this case], if 
additional evidence is not received within that time period, 
final adverse action will be taken and the award will be 
reduced or discontinued effective as specified under the 
provisions of §§ 3.500 to 3.503 of 38 C.F.R.  See 38 C.F.R. 
§ 3.105(h) (2003).

Factual background

The facts are not in dispute and may be briefly summarized.  
The veteran is service connected for low back and 
tinnitus/hearing loss disabilities, rated as a combined 
40 percent disabling.  This combined rating has been in 
effect since March 1994.  The record shows that the veteran 
was incarcerated in a state prison on December 17, 1999 on a 
felony conviction, with a scheduled release date in August 
2003.  In March 2000, the RO received notice that the 
veteran had been incarcerated since December 1999 on a 
felony conviction.  In March 2000, the RO notified the 
veteran that it proposed to reduce his compensation benefits 
to 10 percent based on his incarcerated status on a felony 
conviction.  He was advised of the legal requirements 
governing reduction of his compensation if confined for more 
than 60 days, and he was given a period of 60 days to submit 
evidence to show that the proposed action should not be 
taken.  He also was advised of his right to a 
predetermination hearing if requested within the next 30 
days.  No additional evidence or request for a hearing was 
received within these time limits.  Accordingly, in May 
2000, the RO informed the veteran that payment of his 
compensation benefits would be reduced to the 10 percent 
rate effective from his 61st day of incarceration (he was 
initially advised that the date of reduction was February 5, 
2000, but this was later corrected to February 15, 2000).  
This appeal followed.

On appeal, the veteran essentially argues that it was not 
fair for VA to reduce his compensation benefits due to his 
incarceration, as this has nothing to do with the fact that 
he was injured in service and service connected for the 
disabilities which were assigned a combined 40 percent 
disabling.  He further stated that he must deal with pain 
caused his service-connected disabilities notwithstanding 
his confinement and that he still has bills to pay.  The 
veteran also stated that VA is "sadly mistaken" if it is 
assumed that the reduction in his benefits is based on the 
belief that the doctors in prison take care of him.

Analysis

Under the circumstances presented by the facts in this case, 
the Board finds that the veteran's disability compensation 
benefits were properly reduced to the 10 percent rate, 
effective on the 61st day following the date of his December 
1999 incarceration for a felony conviction, which commenced 
on February 15, 2000.  The law as applied to this facts is 
clear: upon the 61st day of confinement for a felony 
conviction, a veteran's disability compensation payments are 
reduced to the 10 percent level if his combined rating 
exceeds 20 percent or more.  

As described above, the Board notes that in reducing his 
payments, all due process was afforded to the veteran.  He 
was advised of the proposed reduction, provided the 
opportunity to submit evidence challenging the proposed 
action and/or request a predetermination hearing, which he 
did not avail therefrom, and upon expiration of the time 
limits imposed by 38 C.F.R. § 3.105(h), he was advised of 
the final adverse action reducing his payments.  There are 
no other factors the Board is aware of, such as evidence of 
an overturned conviction on appeal, see 38 C.F.R. 
§ 3.665(m), which would alter the Board's analysis in this 
regard.  Where the law and not the evidence is dispositive 
of the claim, the claim must be denied because of lack of 
legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).
In response to the veteran's contentions, is important to 
note that the veteran's combined disability rating was not 
reduced to 10 percent; only the payments to which he was 
entitled while incarcerated as of the 61st day of 
incarceration were reduced to the 10 percent rating level.  
The veteran should note as well that his combined 40 percent 
rating should resume upon his release from incarceration.  
As for the veteran's argument that his level of disability 
compensation should not have been reduced because he has 
outstanding bills to pay, the Board notes that the 
applicable law makes no provision for continuation of 
payments for purposes of an individual's debt servicing.  
Similarly, the veteran's medical treatment in prison is  not 
a factor which may be considered.  The law is dispositive.

The Board observes in passing that the veteran did not 
challenge the constitutionality of the legislation.  Cf. 
Narron v. West, 13 Vet. App. 223, 228 1999).

Finally, to some extent, the veteran appears to be raising 
an argument couched in equity, in that he contends it is 
unfair to reduce his compensation benefits because of his 
incarceration - on the grounds that his disability rating 
was established because of injuries sustained in service, 
that he still must deal with the disabling effects of his 
disabilities while in prison, that the quality of medical 
care in prison is not on par with the outside world, etc.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The law is clear that on the 61st day 
of a veteran's incarceration for a felony conviction, his 
disability compensation benefits are reduced to 10 percent 
(if his combined rating exceeds 20 percent) for the length 
of time he is in prison.  As explained above, the Board has 
decided this case based on its application of this law to 
the pertinent facts, which are not in dispute.  

The Board also observes with respect to arguments based on 
equitable relief that, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Accordingly, the appeal as to this issue is denied.


ORDER

The Board having determined that the veteran's disability 
compensation was properly reduced to the 10 percent rate 
effective February 15, 2000, the appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



